Citation Nr: 0403031	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Competency to handle disbursement of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from August 1967 to November 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO determined that the veteran was not competent to 
handle disbursement of VA benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations require that 
the veteran be notified of the evidence needed to 
substantiate his claim that he is competent to handle 
disbursement of benefits, as well as the evidence that the 
veteran is responsible for producing and the evidence that VA 
is responsible for producing.  38 C.F.R. § 3.159 (2003).  In 
this case, the Board is unable to find any such notice in the 
claims file.  Moreover, it does not appear that the veteran 
was notified of the provisions of the statute or implementing 
regulations.  Consequently, specific notice as to the 
evidence needed to substantiate the veteran's claim, notice 
of whose obligation it is to produce such evidence, and 
notice of the VCAA and implementing regulations is necessary 
before proceeding further in this matter.  Id.  

In addition, a VA examiner indicated in a February 2003 
report that the only portion of the claims file that had been 
provided to the examiner was material current only through 
1987.  (This appears to be one of the two volumes of the 
claims file.)  Given this circumstance, and because of 
allegations made by the veteran subsequent to the 
examination, the Board finds that another examination should 
be conducted.  The examiner should be provided with both 
volumes of the claims file and asked to submit a report on 
the question of competency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should schedule another VA 
psychiatric evaluation of the veteran for 
the purpose of determining competency to 
handle disbursement of VA benefits.  Both 
volumes of the veteran's claims file should 
be provided to the examiner.  The examiner 
should review the claims file and submit a 
report noting any pertinent information 
based on the review of the claims file.  
The examiner should provide an opinion on 
whether the veteran lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds 
without limitation.  The reasons for the 
opinion should be set forth in detail.  

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

